DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a battery comprising an anode comprising magnesium metal, a cathode comprising a metal oxide and an electrolyte composition comprising at least one solvent comprising an ether, a group 2 salt specifically magnesium bis(fluorosulfonyl)imide and an ion liquid comprising 1-methyl-3-propyl imidazolium bis(trifluoromethylsulfonyl)imide in the reply filed on 10-27-2021 and 1-19-2022 are acknowledged.  The traversal is on the ground(s) that it would not be a burden to search all species.  This is not found persuasive because it would be a burden because there are very many species cited for the ionic liquid.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-6, 18, 21-23, 25, 28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10-27-2021 and 1-19-2022.
Specification
The disclosure is objected to because of the following informalities: the specification needs to cite the division application 15/530,261 is now US patent 10,566,632. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 13, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 13 is rejected because it is unclear what the lower range of the solvent exhibiting a disassociation energy for group 2 cations.           Claim 17 is rejected because it is redundant and does not further add any limitation to claim 16 from which it depends from. Claim 16 already claims that the anode comprises magnesium.           
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1, 11-17, 19-20, 24, 26-27 and 29 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Matsui et al. (US 2014/0170507).             Matsui et al. teaches on page 3, [0054-0056], an electrochemical device comprising a nonaqueous electrolyte comprising a nonaqueous solvent and an alkaline earth metal chloride. The alkaline earth metal chloride is dissolved in an amount of 0.015 M-1 M of the solvent with the alkaline earth metal salt can comprise Mg(ClO4)2, Mg(N(SO2CF3)2)2, etc. Matsui et al. teaches on page 5, [0075-0077], that examples of the nonaqueous solvent includes ethers, nitriles, etc. and the above ether may be polyethylene glycol having aprotic ends.  Matsui et al. teaches on pages 5-6, [0075, and 0080-0081], that alternatively, the nonaqueous solvent may be an ionic liquid with the nonaqueous solvents may be used singly or in combination of 2 or more. Also that an ionic liquid is a salt cation and anion and is a liquid when in a molten state with a cation can be an organic onium ions including a nitrogen atom, etc.  Matsui et al. teaches on page 10, [0141-0142] that the negative electrode can comprise when the nonaqueous electrolyte includes magnesium chloride, a magnesium metal, a magnesium alloy, or the like. Matsui et al. teaches on page 10-11, [0153-0156], that the positive electrode may include a metal compound (e.g. an oxide; a sulfide, etc.) where metal compounds including oxides such as iron oxides or vanadium oxides and sulfides such as iron sulfide (FeS2) and MoS2.  Matsui et al. teaches on pages 11-12, that the .
Claim(s) 1, 7-8 and 13-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Itaya et al. (US 6,841,300).
           Itaya et al. teaches a nonaqueous battery comprising an electrolyte comprising calcium bistrifluoromethanesulfonimide [Ca((CF3SO2)2N)2] which is soluble and an organic solvent and a molten salt having a melting point of not greater than 60°C.  Itaya et al. teaches in column 4, claim 2 with the electrolyte organic solvent is at least one cyclic ether, chain ether, etc.  Itaya et al. teaches in column 2, that the ether can comprise a diglyme, triglyme, tetraglyme, etc. and that the molten salt comprises a cation selected from imidazolium such as 1-ethyl-3-methyl imidazolium-2, 2, 2-trifluoroethyl-N-trifluoromethyl sulfonyl)acetamide, etc.
Claim(s) 1, 7-17, 19-20, 24 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Doe et al. (US 2013/0252112).           Doe et al. teaches a magnesium battery comprising a nonaqueous electrolyte.  Doe et al. teaches on page 4, example 3, figure 3 a battery comprising an electrolyte comprising an inorganic magnesium salt complex Mg3Cl4 (TFSi) in a mixed solution of 1, 2-dimethoxyethane (DME) and N, N-propyl-methyl pyrrolidinium bis(trifluoromethyl sulfonyl)imide (P13-TFSI) ionic liquid [50:50] comprising a magnesium (Mg) electrode. Doe et al. teaches on page 7, [0080], that the positive electrode can preferably .

Claim(s) 1, 7-9, 11-17, 19 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amir et al. “Progress in nonaqueous magnesium electrochemistry”
          Amir et al. teaches magnesium batteries comprising an anode comprising Mg, a cathode comprising MgxMo6S8, an electrolyte solution comprising an ionic liquid, a magnesium salt and an ether solvent comprising tetrahydrofuran (THF), tetraglyme (TG) and/or triglyme.  Amir et al. teaches that the ionic liquids can comprise ethylmethylimidazolium-R, butylmethylimidazolium tetrafluoroborate or trihexyl(tetradecyl)phosphonium bis(trifluoromethylsulfonyl)imide and teaches the magnesium salts can be magnesium chloride [MgCl2], magnesium trifluoromethanesulfonate [ Mg(CF3-S=(O)=(O)=O)2], magnesium perchlorate [Mg(ClO4)2] or dibutylmagnesium [Mg(CH3(CH2)3)2].
Double Patenting
11.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 7-17, 19-20, 24, 26-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,566,632. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,566,632 claims in claim 1, an electrolytic composition comprising an ionic liquid, one or more solvents wherein at least one of the one or more solvents is propylene glycol dimethyl ether.  U.S. Patent No. 10,566,632 claims in claims 3-5, the exact same cationic/anionic components and the exact same ionic liquids is the present invention.  U.S. Patent No. 10,566,632 claims in claim 6, wherein the ratio of the solvent to the ionic liquid is from 40%: 60% to about 80%: 20% by volume.  U.S. Patent No. 10,566,632 claims in claims 7-43, the exact same claims is the instant claims.

13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727